UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT 1934 For the quarterly period ended September 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number1-14012 EMERITUS CORPORATION (Exact name of registrant as specified in its charter) WASHINGTON 91-1605464 (State or other jurisdiction (I.R.S Employer of incorporation or organization) Identification No.) 3131 Elliott Avenue, Suite 500 Seattle, WA 98121 (Address of principal executive offices) (206) 298-2909 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filerþNon-accelerated filero Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ As of October 31, 2007, there were38,988,791 shares of the Registrant’s Common Stock, par value $.0001, outstanding. EMERITUS CORPORATION Table of Contents Part I.Financial Information Page No. Item 1.Financial Statements (unaudited): 1 Condensed Consolidated Balance Sheets as of September 30, 2007, and December 31, 2006 2 Condensed Consolidated Statements of Operations for the Three Months and Nine Months ended September 30, 2007 and 2006 3 Condensed Consolidated Statements of Cash Flows for the Nine Months ended September 30, 2007 and 2006 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 40 Item 4. Controls and Procedures 40 Part II.Other Information Note: Items 2, 3, and 5 of Part II are omitted because they are not applicable. Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 4. Submission of Matters to a Vote of Security Holders 41 Item 6. Exhibits 42 Signature 43 Index to Exhibits 44 PART I. Financial Information Item 1.Financial Statements (unaudited) [The rest of this page is intentionally left blank] 1 EMERITUS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (In thousands, except share data) ASSETS September 30, December 31, 2007 2006 Current Assets: Cash and cash equivalents $ 66,571 $ 14,049 Short-term investments 2,470 1,883 Trade accounts receivable, net of allowance of $748 and $348 6,186 5,115 Other receivables 6,469 3,488 Tax and maintenance escrows 18,044 7,067 Prepaid workers' compensation 14,173 11,112 Other prepaid expenses 11,682 8,457 Total current assets 125,595 51,171 Long-term investments 6,174 7,504 Property and equipment, net of accumulated depreciation of $161,103 and $151,919 1,414,712 594,823 Construction in progress 13,315 6,469 Restricted deposits 19,250 12,601 Lease and contract acquisition costs, net of amortization of $22,468 and $14,515 79,411 25,762 Goodwill 74,297 – Other intangible assets, net of amortization of $1,018 151,389 – Other assets, net 10,432 4,730 Total assets $ 1,894,575 $ 703,060 LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) Current Liabilities: Current portion of long-term debt $ 44,219 $ 2,645 Current portion of capital lease and financing obligations 23,028 22,472 Current portion of convertible debentures 10,455 – Trade accounts payable 6,369 6,718 Accrued employee compensation and benefits 37,692 21,012 Accrued interest 4,624 1,407 Accrued real estate taxes 11,550 6,225 Accrued professional and general liability 13,600 10,761 Accrued income taxes 1,770 233 Other accrued expenses 13,922 6,469 Deferred revenue 9,407 8,951 Unearned rental income 6,812 6,155 Total current liabilities 183,448 93,048 Long-term debt, less current portion 678,152 83,335 Capital lease and financing obligations, less current portion 501,349 586,174 Convertible debentures, less current portion – 26,575 Deferred gain on sale of communities 21,761 23,795 Deferred rent 3,825 6,389 Other long-term liabilities 24,231 2,776 Total liabilities 1,412,766 822,092 Commitments and contingencies Shareholders' Deficit: Preferred stock, $.0001 par value. Authorized 20,000,000 shares, none issued Common stock, $.0001 par value. Authorized 100,000,000 shares; issued and outstanding 38,891,495 and 18,165,986 shares at September 30, 2007, and December 31, 2006, respectively 4 2 Additional paid-in capital 711,716 87,980 Accumulated deficit (229,911 ) (207,014 ) Total shareholders' equity (deficit) 481,809 (119,032 ) Total liabilities and shareholders' equity (deficit) $ 1,894,575 $ 703,060 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements and Management’s Discussion and Analysis of Financial Condition and Results of Operations. 2 EMERITUS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (In thousands, except per share data) Three Months ended Nine Months ended September 30, September 30, 2007 2006 2007 2006 Revenues: Community revenue $ 136,646 $ 106,931 $ 355,991 $ 310,729 Management fees 1,414 380 3,221 1,321 Total operating revenues 138,060 107,311 359,212 312,050 Expenses: Community operations (exclusive of depreciation and amortization and facility lease expense shown separately below) 89,214 69,763 229,225 203,792 Texas lawsuit settlement – – – (12,207 ) General and administrative 12,999 10,380 34,335 27,832 Depreciation and amortization 20,350 12,820 49,545 37,221 Facility lease expense 12,287 11,254 30,139 33,264 Total operating expenses 134,850 104,217 343,244 289,902 Operating income from continuing operations 3,210 3,094 15,968 22,148 Other income (expense): Interest income 2,624 759 3,816 2,311 Interest expense (18,659 ) (12,581 ) (49,219 ) (36,787 ) Equity gains (losses) in unconsolidated joint ventures (805 ) (138 ) 5,691 (630 ) Other, net 767 561 877 1,719 Net other expense (16,073 ) (11,399 ) (38,835 ) (33,387 ) Loss from continuing operations before income taxes (12,863 ) (8,305 ) (22,867 ) (11,239 ) Benefit of (provision for) income taxes 1,290 1,877 (30 ) 1,967 Loss from continuing operations (11,573 ) (6,428 ) (22,897 ) (9,272 ) Loss from discontinued operations (net of tax) – (6 ) – (50 ) Net loss $ (11,573 ) $ (6,434 ) $ (22,897 ) $ (9,322 ) Basic and diluted loss per common share: Continuing operations $ (0.36 ) $ (0.36 ) $ (0.99 ) $ (0.53 ) Discontinued operations – $ (0.36 ) $ (0.36 ) $ (0.99 ) $ (0.53 ) Weighted average common shares outstanding: - basic and diluted 32,001 18,024 23,165 17,664 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements and Management’s Discussion and Analysis of Financial Condition and Results of Operations. 3 EMERITUS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (In thousands) Nine Months Ended September 30, 2007 2006 Cash flows from operating activities: Net loss $ (22,897 ) $ (9,322 ) Adjustments to reconcile net loss to net cash provided by operating activities Depreciation and amortization 49,545 37,221 Amortization of above/below market rents 860 - Amortization of deferred gain (1,567 ) (1,661 ) Amortization of loan fees 1,284 191 Allowance for doubtful receivables 798 610 Equity investment losses/(gains) and distributions 1,651 630 Stock option compensation 3,456 2,205 Deferred revenue 456 1,123 Deferred rent 1,348 710 Other 8 – Changes in operating assets and liabilities, net of Summerville acquisition (4,387 ) (28,054 ) Net cash provided by operating activities 30,555 3,653 Cash flows from investing activities: Acquisition of property and equipment (783,409 ) (19,186 ) Construction expenditures - leased properties (1,468 ) (3,068 ) Lease and contract acquisition costs (170 ) (2,801 ) Payments from affiliates and other managed communities 371 402 Investment in affiliates (306 ) (590 ) Payment for purchase of Summerville, net of acquired cash (770 ) - Collection of notes receivable – 39 Net cash used in investing activities (785,752 ) (25,204 ) Cash flows from financing activities: Proceeds from sale of stock, net of issuance costs 330,863 4,179 Decrease (increase) in restricted deposits 8,555 (2,640 ) Debt issuance and other financing costs (5,570 ) (274 ) Proceeds from long-term borrowings and financings 643,093 8,586 Repayment of long-term borrowings and financings (153,628 ) (7,926 ) Repayment of capital lease and financing obligations (15,594 ) (13,904 ) Tax benefit of stock compensation – 1,325 Net cash provided by (used in) financing activities 807,719 (10,654 ) Net increase (decrease) in cash and cash equivalents 52,522 (32,205 ) Cash and cash equivalents at the beginning of the period 14,049 56,413 Cash and cash equivalents at the end of the period $ 66,571 $ 24,208 Supplemental disclosure of cash flow information - Cash paid during the period for interest $ 40,982 $ 38,166 Cash paid during the period for income taxes $ 1,447 $ 4,590 Non-cash financing and investing activities: Capital and financing lease terminations $ 126,565 $ – Deferred rent $ 3,912 $ – Deferred gain/loss $ 467 $ – Summerville accrued transaction costs $ 3,227 $ – Capital lease and financing obligations $ 2,884 $ 788 Conversion of convertible debentures $ 16,120 $ 50 Deferred lease acquisition cost $ 2,438 $ 178 Debt assumed in acquisitions $ 122,393 $ – Summerville acquisition: Fair value of Summerville assets acquired $ 408,954 $ – Cash paid for Summerville acquisition $ 4,471 $ – Stock issued for Summerville $ 273,349 $ – Liabilities assumed upon merger $ 131,134 $ – See accompanying Notes to Unaudited Condensed Consolidated Financial Statements and Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 EMERITUS CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 Summary of Significant Accounting Policies and Use of Estimates The preparation of condensed consolidated financial statements requires Emeritus Corporation (“Emeritus” or “the Company”) to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities.On an ongoing basis, Emeritus evaluates its estimates, including those related to resident programs and incentives such as move-in fees, bad debts, investments, intangible assets, impairment of long-lived assets, income taxes, restructuring, long-term service contracts, contingencies, self-insured retention, insurance deductibles, health insurance, inputs to the Black-Scholes option pricing model, and litigation.Emeritus bases its estimates on historical experience and on various other assumptions that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions. Emeritus believes that certain critical accounting policies are most significant to the judgments and estimates used in the preparation of its condensed consolidated financial statements.Revisions in such estimates are charged to income in the period in which the facts that give rise to the revision become known.A detailed discussion of the Company’s significant accounting policies and use of estimates is contained in the Company’s 2006 Form 10-K filed March 16, 2007. Effective September 1, 2007, the Company changed its policy for the estimated useful life of newly constructed buildings from 40 years to 50 years.The impact of the change was not material to the periods presented herein. Basis of Presentation The unaudited interim financial information furnished herein, in the opinion of the Company’s management, reflects all adjustments, consisting of only normally recurring adjustments, which are necessary to state fairly the condensed consolidated financial position as of September 30, 2007, the results of operations of Emeritus for the three and nine months ended September 30, 2007 and 2006, and the cash flows of Emeritus for the nine months ended September 30, 2007 and 2006.The results of operations for the period ended September 30, 2007, are not necessarily indicative of the operating results for the full year.The Company presumes that those reading this interim financial information have read or have access to its 2006 audited consolidated financial statements and Management’s Discussion and Analysis of Financial Condition and Results of Operations that are contained in the Company’s 2006 Form 10-K filed March 16, 2007.Therefore, the Company has omitted footnotes and other disclosures herein, which are disclosed in the Form 10-K. Summerville Acquisition The Company completed the merger with Summerville Senior Living, Inc., effective September 1, 2007, as further detailed in the Summerville Merger note to these Unaudited Condensed Consolidated Financial Statements.Summerville’s results of operations are included in the Unaudited Condensed Consolidated Financial Statements for one month of the nine-month period ended September 30, 2007. In approving, adopting, and authorizing the Summerville merger agreement and the issuance of shares or our common stock pursuant to the merger agreement, the Board of Directors considered a number of factors.In reaching its decision, the Board consulted with Company management with respect to strategic and operational matters and with the Company’s legal counsel with respect to the merger agreement and the transaction contemplated thereby.The Board considered the following factors that it believes will contribute to the success of the combined company.These included, but were not limited to: · The experience and reputation of Summerville’s management team members who have since joined the Company; · The complementary nature of the two companies’ operations; · The expectation that the acquisition of Summerville will be immediately accretive to cash flow per share; · The potential of the combination to leverage each companies’ expertise and investment in technology to improve the delivery of care services to the residents; and · The opportunity to realize cost savings through potential operational synergies. 5 EMERITUS CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Continued September 30, 2007 Recent Accounting Pronouncements The Company adopted FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”), effective January 1, 2007.The adoption of this statement did not have any significant effect on the Company’s financial condition, results of operations, or cash flows.As of September 30, 2007, the Company identified unrecognized tax benefits of $273,000 relating to state tax liabilities.If the unrecognized tax benefits were recognized, it would not have a material effect on the Company’s effective tax rate.The Company recognizes interest and/or tax penalties related to income tax matters as a component of income tax expense.With the exception of the recent Summerville acquisition, the Company believes it has appropriate support for the income tax positions taken or to be taken on tax returns and that the accruals for tax liabilities are adequate for all open years based on an assessment of relevant factors, including past experience and interpretations of tax law applied to the facts of each matter.The Company’s open years for federal tax returns are 2003 through 2006.The Company anticipates completing its FIN 48 analysis in connection with the finalization of the purchase price allocation of Summerville. In September 2006, the FASB issued SFAS 157, Fair Value Measurement (“SFAS 157”).SFAS 157 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years.The Company is evaluating the impact of adopting SFAS 157.The Company does not expect the adoption of SFAS 157 to have a material impact on the consolidated financial statements. In February 2007, the FASB issued Statement of Financial Accounting Standards (SFAS) 159, The Fair Value Option for Financial Assets and Financial Liabilities.SFAS 159 permits entities to choose to measure financial assets and liabilities (except for those that are specifically excepted from the Statement) at fair value.The election to measure a financial asset or liability at fair value can be made on an instrument-by-instrument basis and is irrevocable.The difference between carrying value and fair value at the election date is recorded as a transition adjustment to opening retained earnings.Subsequent changes in fair value are recognized in earnings.The effective date for SFAS 159 is as of the beginning of an entity's first fiscal year that begins after November 15, 2007.The Company is evaluating SFAS 159 and has not yet determined the impact the adoption will have on its consolidated financial statements, but it is not expected to be significant. Reclassifications Certain reclassifications have been made to the condensed consolidated financial statements to conform to the current period presentation. Stock-Based Compensation The Company records compensation expense based on fair value for all awards.The Company recorded stock-based compensation expense based on the fair value of stock options and shares issued under theCompany's various equity incentive plans and the Employee Stock Purchase (ESP) Plan of approximately $2.1 million and $2.0 million for the three months ended September 30, 2007 and 2006, respectively, and $3.5 million and $2.2 million for the nine months ended September 30, 2007 and 2006, respectively. Stock-based compensation is recognized over the period from the date of grant to the date when the award is no longer contingent on the employee providing additional services (the “vesting period”).The Company’s stock incentive plans and the non-employee directors’ incentive plan provide that awards generally vest over a one to four year period.Any unexercised options expire between seven and ten years.The fair value of each grant is estimated as a single award and amortized into compensation expense on a straight-line basis over its vesting period.During the third quarter of 2007, the Company granted options to purchase 47,500 shares common stock from the director plan and 1,035,000 from the 2006 equity incentive plan. 6 EMERITUS CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Continued September 30, 2007 The following table summarizes the Company’s stock option activity for the nine months ended September 30, 2007 and 2006: 2007 2006 Weighted- Aggregate Weighted- Aggregate Average Intrinsic Average Intrinsic Exercise Value Exercise Value Shares Price $(000) Shares Price $(000) Outstanding at beginning of year 1,510,189 $ 9.09 1,349,381 $ 3.81 Granted 1,082,500 $ 27.34 524,500 $ 18.81 Exercised (282,825 ) $ 6.66 $ (6,822 ) (257,869 ) $ 3.26 $ (4,615 ) Canceled (38,077 ) $ 17.47 (9,333 ) $ 7.09 Outstanding at Sept 30, 2,271,787 $ 17.95 $ 21,100 1,606,679 $ 8.77 $ 20,507 Options exercisable at Sept 30, 1,164,976 $ 9.98 $ 19,974 1,244,036 $ 5.82 $ 19,570 Weighted-average fair value of options granted in second quarter $ 11.67 Weighted-average fair value of options granted during third quarter $ 13.05 $ 10.17 The weighted average remaining contractual life was 4.60 years at September 30, 2007, for stock options outstanding and exercisable.As of September 30, 2007, there was $13.2 million of total unrecognized compensation expense related to unvested share-based compensation arrangements granted under the Plan.That expense is expected to be recognized through 2011. The amount of cash received from the exercise of stock options under theCompany's various equity incentive plans and stock purchased through the ESP Plan was $2.3 million and $1.1 million in the first nine months of 2007 and 2006, respectively.As of September 30, 2007, there were 165,254 shares available for purchase under the ESP Plan, 1,522,827 shares available for grant under the 2006 Equity Incentive Plan, and 121,500 shares available for grant under the 1995 Stock Incentive Plan, which includes director stock options. The Company estimates the fair value of its options using the Black-Scholes option value model.Option valuation models require the input of various assumptions, including the expected stock price volatility, risk-free interest rate, dividend yield, and forfeiture rate.The fair value of the stock options granted was estimated using a risk free rate that is the five-year U.S. Treasury yield in effect at the time of grant.The expected life of the stock options granted (five years) was estimated using the historical exercise behavior of option holders.Expected volatility was based on historical volatility for a period equal to the stock option’s expected life, ending on the date of grant.Forfeitures are estimated at the time of valuation and reduce expense ratably over the vesting period. The forfeiture rate, which was estimated at 8.78 percent of the options awarded, is adjusted periodically based on the extent to which actual forfeitures differ, or are expected to differ, from the previous estimate.The Company's options have characteristics significantly different from those of traded options and changes in the various input assumptions can materially affect the fair value estimates.The fair value of options granted for the three and nine months ended September 30, 2007 and 2006, were estimated at the date of grant using the following weighted average assumptions: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 No options granted Expected life from grant date (in years) 5 5 5 5 Weighted average risk-free interest rate 4.26%-4.31 % 5.02 % 4.26%-4.31 % 5.02%-5.03 % Weighted average volatility 48.90 % 58.00 % 48.90 % 58.0%-59.4 % Dividend yield - Weighted-average fair value of options 13.05 10.17 13.05 10.30 7 EMERITUS CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Continued September 30, 2007 he Company offers eligible employees the option to purchase common stock of the Company under the ESP Plan at a 15% discount from the lower of the market price on the first trading date at the beginning of the current calendar quarter, or the last trading date of the current quarter.The following table shows the number of shares and purchase price for the first three quarters of 2007 and 2006: 2007 2006 Shares Price Shares Price Quarter 1 4,958 $ 22.10 4,929 $ 18.36 Quarter 2 5,317 $ 26.33 5,882 $ 15.94 Quarter 3 6,228 $ 23.04 7,016 $ 16.15 The following table shows the assumptions used in calculating the compensation expense for the ESP Plan shares issued during the three and nine months ended September 30, 2007 and 2006: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Expected life from grant date (in months) 3 3 3 3 Risk-free interest rate 4.69 % 4.91 % 4.69%-4.93 % 3.91%-4.91 % Volatility 17.20 % 13.50 % 17.2%-20.3 % 13.5%-16.50 % Summerville Merger On August 29, 2007, the Company’s shareholders approved the merger of the Company and Summerville Senior Living, Inc. (Summerville) pursuant to which the Company acquired all of the outstanding stock of Summerville.Under the terms of the Merger Agreement, a total of 8,392,656 shares of the Company’s common stock were issued to Apollo Real Estate Investment Funds III and IV (the Apollo Funds), two real estate funds managed by Apollo Real Estate Advisors, in satisfaction of certain loans from such entities, to certain employees of Summerville in satisfaction of certain incentive compensation arrangements, and to the stockholders of Summerville, including the Apollo Funds.The transaction closed effective September 1, 2007. Summerville was a San Ramon, California-based operator of 81 communities comprising 7,935 units in 13 states, which provided independent living, assisted living, and Alzheimer’s and dementia-related services to seniors.Upon completion of the merger, Summerville became a wholly owned subsidiary of the Company and retained the brand name in the operation of its communities.Granger Cobb, President and CEO of Summerville, assumed the titles of President and Co-CEO of Emeritus.Pursuant to the terms of the merger agreement, Mr. Cobb and a representative designated by the Apollo Funds were appointed to the Company’s board of directors upon consummation of the merger, thus, increasing the size of the board from eight members to ten. Subsequent to the merger and at September 30, 2007, the Company operated 288 communities in 36 states comprising 24,812 units with a capacity for 29,674 residents.Mr. Baty continues to serve as chairman and Co-CEO of the Company.The Company continues to be traded on the AMEX under the symbol ESC. Preliminary Summerville Purchase Price The estimated purchase price of the Summerville Acquisition as of September 1, 2007, is as detailed in the table below.The common stock issued in the transaction is valued at a price of $32.57 per share based on the average trading price over a five-day period, including two days before and two days after the public announcement of the merger on March 29, 2007. 8 EMERITUS CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Continued September 30, 2007 Dollar Value (in thousands) Shares Value of common stock issued $ 273,349 8,392,656 Cash in lieu of common stock 2,902 107,344 Transaction costs 1,569 Total Transaction Value $ 277,820 8,500,000 Allocation of the Purchase Price Under the purchase method of accounting, the total estimated purchase price was allocated to Summerville’s net tangible and intangible assets based on their estimated fair values as of September 1, 2007, the closing date of the transaction.Any excess of the purchase price over the estimated fair value of the net tangible and intangible assets was recorded as goodwill. Emeritus engaged a valuation firm to assist in the valuation of tangible and intangible assets acquired in this transaction.Based upon the consideration paid and assumptions regarding valuation of acquired assets and assumed liabilities, the preliminary purchase price allocation, is as follows: Allocation of Purchase Price (in thousands) Current assets $ 14,435 Property and equipment, including capital leases 87,532 Other long-term assets 17,344 Intangibles assets: Below market facility rents 100,573 In-place resident contracts 63,851 Lease purchase options 45,022 Trademarks and operating licenses 5,900 Goodwill 74,297 Current liabilities (27,165 ) Deferred revenue (7,751 ) Long-term debt (24,533 ) Other long-term liabilities (792 ) Above market facility rents (15,886 ) Capital lease obligations-facilities and equipment (55,007 ) Total purchase price $ 277,820 The Company expects to finalize the purchase price allocation in the fourth quarter of 2007. 9 EMERITUS CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Continued September 30, 2007 Depreciation and amortization The depreciation or amortization period for the assets and liabilities identified above are as follows, using the straight-line method unless otherwise noted: Property and Equipment: Furniture and equipment 5 years. Computer equipment 3 years. Computer software 3 years. Vehicles 1- 4 years based on age of specific vehicle. Leasehold improvements Lesser of remaining useful life or lease term. Assets under capital leases – facilities Remaining lease term. Assets under capital leases – equipment Remaining lease term. Discount on lease deposits Remaining lease term, deposit refundable at end of lease term. Below market facility rents Remaining lease term. In-place resident contracts Average length of stay for Summerville – 19 months. Lease purchase options No amortization, will be capitalized as part of acquisition costs upon exercise of option. Trademarks 12 years. Operating licenses 12 years, the weighted average life of remaining lease terms. Above market facility rents Remaining lease term. Below market resident leases 12 months. Capital lease obligations – facilities Remaining lease term using effective interest method. Capital lease obligations – equipment Remaining lease term using effective interest method. Pro Forma Statements of Operations The following table details the effect on net loss and net loss per share had the merger between the Company and Summerville occurred at the beginning of the period presented, (in thousands except per share amounts): Pro Forma Combined Nine Months ended Nine Months ended September 30, September 30, 2007 2006 Total operating revenues $ 547,026 468,636 Operating loss from continuing operations $ (19,421 ) (20,495 ) Loss from operations before income taxes $ (63,172 ) (60,683 ) Net loss $ (63,212 ) (58,749 ) Basic and diluted loss per common share $ (2.05 ) $ (2.25 ) Weighted average common shares outstanding: - basic and diluted 30,845 26,057 2007 HCPI Communities Purchased On March 26, 2007, the Company completed the purchase of seven communities consisting of 453 units located in South Carolina for approximately $28.9 million, including transaction costs.Pursuant to the leases described below, the Company had operated these facilities as assisted living and dementia care communities for seniors. The seven acquired properties were part of an Amended and Restated Master Lease agreement dated September 18, 2002, between Health Care Property Investors, Inc. (HCPI), HCPI affiliates, Emeritus, and Emeritus affiliates.As a result of this asset purchase transaction, the master lease was amended to remove the purchased communities from the master lease effective March 26, 2007.The amendment also provided for the return of approximately $4.5 million in cash security deposits held by HCPI.The cash security deposits were applied against the purchase price for the seven acquired properties.This master lease is accounted for as an operating lease by the Company. Capmark Finance, Inc. (Capmark) provided variable rate mortgage financing of $23.6 million pursuant to a loan agreement dated March 26, 2007, by and among affiliated entities of Emeritus and Capmark Bank (the "Capmark Loan Facility").Under the Capmark Loan Facility, the variable rate loan has a term of three years and bears interest at 290 basis points over the LIBOR rate, adjusted monthly and rounded upwards to the nearest .125%.The interest rate on the closing date was 8.22%.Monthly interest-only payments are required for the first year and, thereafter, monthly payments of principal and interest are based on a 25-year amortization period.The balance is due in full in April 2010.The Capmark Loan Facility is secured by all real, personal, and intangible assets used in the operation of the acquired communities.The loan may be repaid at any time upon written notice, if no events of default are 10 EMERITUS CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Continued September 30, 2007 continuing.The Company paid a 1.0% loan fee at closing and will be required to pay a 2.0% exit fee upon full payment of the loans, unless the loans are refinanced with Capmark.The loan agreement requires maintenance of a debt service coverage ratio, an aggregate minimum occupancy percentage, and payment of annual capital expenditures of at least $300 per unit. In June2007, Emeritus entered into a definitive agreement to acquire a total of 40 additional communities from HCPI.After the original announcement, the Company added another community to the purchased portfolio for a total of 41 communities, consisting of 3,732 units located in 17 states.The aggregate purchase price was $504.9 million, including transaction costs.Of the 41 communities, the Company leased 33 and Summerville leased eight of the communities. On August 15, 2007, the Company completed the acquisition of the 41 communities from HCPI.Emeritus leased 33 of these communities from HCPI and affiliates under a master lease dated September 18, 2002, as amended.The Company accounted for 23 of the 33 communities as operating leases and 10 as financing leases prior to the acquisition.The annual base rent for the 33 Emeritus communities was approximately $25.0 million as of the closing date.As a result of this transaction, the HCPI master lease was terminated.Upon termination of the financing leases for the 10 communities, the difference between the carrying amount of the leased assets and the lease obligation was recorded as an adjustment to the carrying amount of the assets purchased, which represents a reduction of approximately $27.6 million to the cost basis of the purchased assets. Summerville continued to operate the eight communities under existing leases until the merger transaction was completed.The annual base rent for the eight Summerville communities was approximately $4.7 million. The acquisition of the 41 properties discussed above was partially financed by affiliates of Capmark and other participants (Fannie Mae) through fixed rate mortgage debt of $226.9 million at an annual interest rate of 6.305% for a term of 10 years, and variable rate mortgage debt of $76.0 million at a rate of 30-day LIBOR plus 1.7% (7.31% at closing) for a term of two years, plus a one-year extension option, pursuant to a series of Loan Agreements dated August 15, 2007, by and between affiliates of Emeritus and Capmark.Monthly interest-only payments on the fixed rate loan are due for the first three years and thereafter, monthly payments of principal and interest will be based on a 30-year amortization schedule.The balance on the fixed rate loan is due in full in September 2017.Monthly interest-only payments on the variable rate loan are due over the term of the loan.The balance on the variable rate loan is due in full in September 2009, with a one-year extension option available.The indebtedness outstanding under the Capmark loans may be accelerated under customary circumstances, including payment defaults.The fixed rate loan is secured by all real, personal, and intangible assets used in the operation of 29 communities, and the variable rate loan is secured by all real, personal, and intangible assets used in the operation of 12 communities. 2007 HRT Communities Purchased On March 15, 2007, the Company purchased 12 communities consisting of 786 units located in five states for a price of $100.2million, including transaction costs.The Company had leased four of these communities from Healthcare Realty Trust (HRT) since May 2002 and eight since May 2003.The four leases had been accounted for as capital leases and the eight leases had been accounted for as operating leases by the Company.As a result of this transaction, the HRT leases were terminated.Upon termination of the four capital leases, the difference between the carrying amount of the leased assets and the lease obligation was recorded as an adjustment to the carrying amount of the assets purchased, which represented a $3.5 million reduction to the cost basis of the purchased assets.Capmark Finance, Inc. provided fixed rate senior mortgage financing of $88.0million at 6.515% per annum and second mortgage financing of $13.6million at a variable rate equal to the LIBOR rate plus 325 basis points, rounded up to the nearest .125%, which equaled 8.625% per annum at the closing date.The senior mortgage has a term of five years, with a 1% exit fee if the debt is paid off or refinanced by anyone except Capmark), and monthly interest-only payments for three years and, thereafter, monthly payments of principal and interest based on a 25-year amortization, with the remaining balance due in full in April 2012.The second mortgage has a term of two years with monthly interest-only payments and is due in full in April 2009.The second mortgage has a 1% exit fee if paid off prior to the first anniversary date or a 2% exit fee is paid off after the first anniversary date, unless it is refinanced with Capmark.The second mortgage of $13.6 million was repaid in July 2007.The total Capmark loan 11 EMERITUS CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Continued September 30, 2007 commitment of $101.6 million was used to pay the purchase price, transaction and financing costs, and to retire a $600,000 loan, as described below. At the time of closing, the Company had approximately $32.8 million in loans outstanding with Healthcare Realty Trust, of which $11.4 million was secured by the leases on the 12 communities described above.Of the $11.4 million, $10.8 relates to the June 2005 Series B Convertible Preferred Stock transaction in which Healthcare Realty Trust loaned the Company such amount to enable it to pay the accumulated dividends due upon conversion of the Series B Preferred Stock.As part of the Company’s purchase of the 12 communities, the $10.8 million loan was acquired by Mr. Baty on similar terms and conditions as the original loan, and the remaining $600,000 was paid off at closing.The $10.8 million loan from Mr. Baty was repaid in July 2007. 2007 Fretus Communities Purchased On February22, 2007, the Company purchased 24 communities consisting of 1,651 units located in six states for a price of $143.5million, including transaction costs.The Company had leased these communities from Fretus Investors LLC since October 2002.All leases had been accounted for as operating leases.As a result of this transaction, the Fretus lease was terminated.Capmark Finance, Inc. provided fixed rate mortgage financing of $132.0million and variable rate mortgage financing of $8.0million.The fixed rate component has a term of five years and bears interest at 6.55% per annum, with a 1% exit fee payable if the debt is paid off or refinanced by anyone except Capmark), with monthly interest-only payments for two years and thereafter, monthly payments of principal and interest based on a 25-year amortization.The remaining balance is due in full in February 2012.The variable rate component has a term of three years and interest at 30-day LIBOR plus 1.8%, which was 7.12% at closing, and the same exit fee and payment schedule as for the fixed component.The variable rate loan of $8.0 million was repaid in July 2007. Fretus was a private investment joint venture between Fremont Realty Capital, which held a 65% interest, and a Baty-related entity, which held a 35% minority interest.Mr. Baty held a 16% indirect interest in the minority entity, personally guaranteed $3.0million of the Fretus mortgage debt covering the communities and controlled the administrative member of Fretus.In conjunction with this transaction, the Baty-related entity provided $18.0 million in short-term financing to the Company, of which approximately $5.1million, was used to fund the balance of the purchase price and the balance was used for general business purposes.The short-term debt was due in February 2009, accrued interest at 9.0% per annum, and was repaid in July 2007. 2007 HC REIT Purchase On August 6, 2007, the Company closed on the acquisition of three Florida communities consisting of 431units.The final purchase price was $25.0 million, including transaction costs.The Company had leased these communities from Health Care REIT, Inc. and affiliates under two different master leases dated September 30, 2003, and September 30, 2004.The leases have been accounted for as capital leases.The annual base rent for the three communities was approximately $2.5 million as of the closing date.As a result of this asset purchase transaction, the master leases were modified to remove the communities from these leases.Upon termination of the capital lease for the three communities, the difference between the carrying amount of the leased assets and the lease obligation was recorded as an adjustment to the carrying amount of the assets purchased, which represents a reduction of approximately $2.8 million to the cost basis of the purchased assets. An affiliate of General Electric Capital Corporation (“GECC”) provided variable rate mortgage financing of approximately $19.6million pursuant to a Credit Agreement dated August 6, 2007, by and between affiliates of Emeritus Corporation and GECC.The variable rate mortgage has a term of five years with interest at 30-day LIBOR plus 1.5%, which was 6.83% at closing.Monthly interest-only payments are due for the first three years and thereafter, monthly payments of principal and interest will be based on a 25-year amortization schedule.The balance on the loan is due in full in August 2012.The indebtedness outstanding under the GECC loan may be accelerated under customary circumstances, including payment defaults, and is secured by all real, personal, and intangible assets used in the operation of the three communities. 12 EMERITUS CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Continued September 30, 2007 2007 Wegman Purchase On August 31, 2007, the Company closed on the acquisition of nine communities that the Company formerly leased, consisting of 711units located in the State of New York, for an aggregate purchase price of $89.0million including transaction costs.Upon termination of the operating lease for the nine communities, the cumulative straight-line lease accrual was recorded as an adjustment to the carrying amount of the assets purchased, which represents a reduction of approximately $2.3 million to the cost basis of the purchased assets. The transaction was financed by a $67.8 million Fannie Mae insured loan with Red Mortgage Capital, Inc (the “Lender”).The loan term is 84 months, with interest only for the first 24 months at a fixed rate of 6.185%, and matures on September 1, 2014.Principal and interest payments for the remaining term of the loan are based on a 30-year amortization schedule.The Company has the right, upon advanced notice to the Lender, to prepay the entire amount of the loan, all accrued interest, loan costs, and prepayment premium. The allocation of the purchase price for the acquisitions discussed above was based on property appraisals.Aggregate purchase cost allocations, related financings, and other balance sheet adjustments were as follows (in thousands): HCPI 7 HRT Fretus Acquisition Acquisition Acquisition Total Land 1,557 13,259 31,536 46,352 Building 23,962 81,673 108,455 214,090 Equipment 3,375 1,790 3,480 8,645 Properties under capital leases, net - (17,304 ) - (17,304 ) (a) Restricted deposits (4,543 ) - - (4,543 ) (b) Loan fees 790 1,973 2,344 5,107 Long-term debt, net 23,600 101,000 158,000 282,600 Capital lease obligations - (20,818 ) - (20,818 ) (a) Other long-term liabilities 472 1,016 1,400 2,888 (c) (a) Four HRT properties were accounted for as capital leases.The termination of the leases created a $3.5 million gain, which was offset against the cost basis of the four properties acquired in this transaction. (b) Restricted deposits held by HCPI were refunded and used to pay a portion of the purchase price. (c) The Capmark loans require the payment of exit fees upon retirement or maturity of the debt.These were recorded as loan fees with a corresponding long-term liability. HC REIT HCPI 41 Wegman Acquisition Acquisition Acquisition Total Land 6,605 45,998 14,075 66,678 Building 15,253 415,405 70,462 501,120 Equipment 710 14,631 2,362 17,703 Properties under capital leases, net (22,283 ) (52,671 ) - (74,954 ) (d) Deferred Rents - (1,615 ) (2,297 ) (3,912 ) (f) Facility Below Market Rents - 776 - 776 Deferred Gain on Sale 427 (894 ) - (467 ) (f) Restricted deposits - (3,493 ) - (3,493 ) (e) Loan fees 268 3,223 639 4,130 Long-term debt, net 19,640 302,916 67,760 390,316 Financing lease obligations - (80,266 ) - (80,266 ) Capital lease obligations (25,481 ) - - (25,481 ) (d) 13 EMERITUS CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Continued September 30, 2007 (d) Three HC REIT and ten HCPI properties were accounted for as capital or financing leases.The termination of the leases created a $2.8 million, and $27.6 million gain, which were offset against the cost basis of the three properties acquired in these transactions. (e) Restricted deposits held by HCPI were refunded and used to pay a portion of the purchase price. (f) The deferred rents (straight-line rent accrual) and deferred gain on sale were offset against the purchase price of the properties acquired in these transactions. Debenture Conversion In February 2007, the Company offered to pay a cash incentive to debenture holders if they elected to convert their debentures into common stock by giving written notice by March8, 2007.The incentive payment was equal to the amount of interest that the holders would have received if the debentures were held to the maturity date of July1, 2008. Of the $26.6 million principal amount of debentures outstanding, holders of $16.1 million principal amount converted their debentures into 732,725 shares of common stock at the debentures’ stated conversion rate of $22.00 per share.Of the debentures converted into common stock, $15.8 million principal amount was owned by entities controlled by Mr. Baty.On April 16, 2007, the Company paid the incentive fee of $1.3 million in connection with this conversion, which amount would have otherwise been paid in three installments on July1, 2007, January1, 2008, and July1, 2008, if the debentures were held to maturity.The incentive payment was expensed to “Other, net” in the Condensed Consolidated Statement of Operations in the first quarter of 2007. 2006 Blackstone Joint Venture The Company holds a 19.0% interest in a joint venture (Blackstone JV) with Blackstone Real Estate Advisors that was organized in December 2006 and acquired a portfolio of 25 properties as of September 30, 2007.The Company contributed an additional $970,000 to the Blackstone JV in 2007 and recorded equity losses of approximately $637,000 and $1.5 million for the three and nine months ended September 30, 2007, respectively.The Company recorded management fee income of approximately $762,000 and $2.1 million for the three and nine months ended September 30, 2007, respectively. Senior Med Transaction The Company owned a 9.5% indirect interest in Senior Med, a pharmacy services provider.In April 2007, the Company received written notice from Walgreens, the majority owner of the entity that owns Senior Med, that it had exercised its purchase option rights.The transaction closed on May 31, 2007.The Company received approximately $8.8 million in cash for its equity share of the business and recorded a gain of approximately $7.7 million.The Company has no further ownership interest in Senior Med. Exclusive of the equity gain mentioned in the previous paragraph, the Company recognized equity losses of $102,000 in its condensed consolidated statements of operations for the three months ended September 30, 2006, and equity losses of $328,000 and $509,000 for the nine months ended September 30, 2007 and 2006, respectively, which is included in the line item entitled “Equity gains (losses) in unconsolidated joint ventures.” Emeritrust Transactions As a part of a 2003 transaction in which the Company leased a separate group of Emeritrust communities that the Company had managed since 1999, the Company issued seven-year warrants to purchase 500,000 shares of its common stock at an exercise price of $7.60 per share to the owners of the communities, which included Mr. Baty.Warrants to purchase 400,000 shares were exercised in February 2006 and the Company received proceeds of $3.0million.In March 2006, warrants to purchase 100,000 shares were exercised pursuant to a “net exercise” provision in which the Company issued 69,169 shares to the holders and 30,831 shares were used to pay the exercise price of $760,000, based on a price of $24.65 per share. 14 EMERITUS CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Continued September 30, 2007 Exercise of Common Stock Warrants On March6, 2006, the Company issued 829,597 shares of common stock pursuant to the exercise of warrants for the purchase of 1.0 million common shares.The shares were purchased by the holders of the warrants pursuant to a “net exercise” provision of the warrants in which 170,403 shares subject to the warrants were used to pay the exercise price of $4.2million.No cash proceeds were received from this transaction. Loss Per Share The capital structure of Emeritus includes convertible debentures and stock options.In addition, the capital structure included common stock warrants in prior periods, which were exercised in February and March 2006.Basic loss per share is computed based on the weighted average shares outstanding and excludes any potential dilution.Net loss per share is computed based on the weighted average number of shares outstanding plus dilutive potential common shares.Options are included using the “treasury stock method” to the extent they are dilutive.Certain shares issuable upon the exercise of stock options and conversion of convertible debentures have been excluded from the computation because the effect of their inclusion would be anti-dilutive. The following table summarizes those that are excluded in each period because they are anti-dilutive (in thousands): Three Months ended Nine Months ended September 30, September, 30, 2007 2006 2007 2006 Convertible Debentures (1) 475 1,208 475 1,208 Options 2,272 1,607 2,272 1,607 2,747 2,815 2,747 2,815 (1) Approximately $5.4 million principal amount paid at maturity on January 3, 2006, and $16.1 million principal amount converted to common stock on March 8, 2007. Comprehensive Loss Comprehensive loss is the same as net loss for the three-month and nine-month periods ended September 30, 2007 and 2006. Liquidity As of September 30, 2007, the Company has a working capital deficit of $57.9 million.The Company is able to operate in the position of a working capital deficit because revenues are collected more quickly, often in advance, than obligations are required to be paid.This can result in a low level of current assets to the extent cash has been deployed in business development opportunities or to pay down long-term liabilities.Along those lines, the working capital deficit includes, as part of current liabilities, $16.2 million of deferred revenue and unearned rental income.The level of current liabilities is not expected to change from period to period in such a way as to require the use of significant cash, except for (i) convertible debentures of $10.5 million due July 1, 2008, which are convertible to common stock at the rate of $22 per share, (ii) the current portion of debt maturities of $44.2 million due by September 30, 2008, of which the Company expects to refinance $20.4 million, and (iii) long-term debt maturities of $79.6 million due after September 2008 but prior to September 30, 2009, which the Company plans to refinance prior to their due dates or pay them off at maturity. The Company has incurred significant losses since its inception and has an accumulated deficit of $229.9 million as of September 30, 2007.The Company believes these losses have resulted from its early emphasis on expansion, financing costs arising from multiple financing and refinancing transactions related to this expansion and occupancy rates remaining lower for longer periods than anticipated. 15 EMERITUS CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Continued September 30, 2007 The Company’s debt obligations mature at various dates beginning in March 2008 and continuing through 2016, and the Company will need to refinance or otherwise repay certain obligations upon maturity.As a consequence of the Company’s property and lease transactions in 2007, its long-term debt has increased from $86.0 million at December 31, 2006, to $722.4 millionat September 30, 2007.The Company’s obligations under operating leases have increased from $299.3 million to $943.1 million, and its capital lease and financing obligations have decreased from $608.6 million to $524.4 million.Many of the Company’s debt instruments and leases contain “cross-default” provisions pursuant to which a default under one obligation can cause a default under one or more other obligations to the same lender or lessor.Such cross-default provisions affect the majority of the Company’s properties.Accordingly, any event of default could cause a material adverse effect on the Company’s financial condition if such debt or leases are cross-defaulted.Defaults can include certain financial covenants, which generally relate to lease coverage and cash flow.In addition, the Company is required to maintain the leased properties in a reasonable and prudent manner.For the nine months ended September 30, 2007, the Company was in violation of one or more covenants in certain of its leases, but obtained waivers from the owners, or made cash security deposits, such that it was deemed to be in compliance.The obtained waivers expire on October 1, 2008. Based on the Company’s current operating initiatives and the current cash position, management believes that the Company will generate positive operating cash flow, or will have adequate cash reserves to cover any operating, investing and financing activities, including required debt service and capital expenditures for the foreseeable future. Public Offering On July 3, 2007, the Company closed the public offering of 11,000,000 shares of common stock, of which 10,500,000 shares were sold by the Company and 500,000 shares were sold by certain selling shareholders.The Company received net proceeds of approximately $305.3 million after issuance costs. On July 27, 2007, the Company received notice from the underwriters of the public offering discussed in the previous paragraph that they had elected to exercise, in part, the over-allotment option specified in the Underwriting Agreement.As a result, the Company sold an additional 800,800 shares of common stock in the offering.The exercise of the over-allotment options was closed on August 2, 2007, and the Company received net proceeds of $23.2 million after issuance costs. 16 Item 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-Looking Statements “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995:A number of the matters and subject areas discussed in this report that are not historical or current facts deal with potential future circumstances, operations, and prospects, which are "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995.The discussion of such matters and subject areas is qualified by the inherent risks and uncertainties surrounding future expectations generally, and also may materially differ from our actual future experience as a result of such factors as:the effects of competition and economic conditions on the occupancy levels in our communities; our ability under current market conditions to maintain and increase our resident charges in accordance with our rate enhancement programs without adversely affecting occupancy levels; increases in interest costs as a result of re-financings; our ability to control community operation expenses, including insurance and utility costs, without adversely affecting the level of occupancy and the level of resident charges; our ability to generate cash flow sufficient to service our debt and other fixed payment requirements; our ability to find sources of financing and capital on satisfactory terms to meet our cash requirements to the extent that they are not met by operations, uncertainties related to professional liability claims; and uncertainties about our ability to successfully integrate our company with Summerville Senior Living, Inc.We have attempted to identify, in context, certain of the factors that we currently believe may cause actual future experience and results to differ from our current expectations regarding the relevant matter or subject area.These and other risks and uncertainties are detailed in our reports filed with the Securities and Exchange Commission (SEC), including “Item 1A.Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2006. Overview Emeritus is a Washington corporation founded by Daniel R. Baty and two other long-time associates in 1993.Mr. Baty is chairman of our board of directors, co-chief executive officer, and one of our largest shareholders.He is also a party to a number of agreements with us and is referred to frequently in discussions of the business.In November 1995, we completed our initial public offering. From 1995 through 1999, we expanded rapidly through acquisition and internal development and by December31, 1999, operated 129 assisted living communities with 11,726 units.We believe, however, that during this expansion, the assisted living industry became over-built, creating an environment characterized by sluggish or falling occupancy and market resistance to rate increases caused by the oversupply.As a result, in 2000 we began an increased focus first on raising our occupancy and later on rate development, operating efficiencies, and cost controls.This focus continues into 2007. We believe the operating environment of the assisted living industry has been improving over the past several years resulting in occupancy gains and increases in the average monthly rate.These operating improvements have also resulted in greater access to capital.We believe these dynamics have resulted in the consolidation of smaller local and regional operators into the larger national operators, and anticipate this consolidation of the industry will continue.Because of these circumstances, we have been able to complete several acquisitions or leases in the last several years, although at a slower pace in 2005 and 2006 than in 2003 and 2004.So far in 2007, we have acquired 88 communities that we previously had leased and eight communities previously leased by Summerville, and, as a result of our acquisition of Summerville, began leasing another 73 communities previously leased by Summerville.Although opportunities for further expansion have been available over the past two years, we have been selective in our growth as we have seen a sharp increase in market prices.As a result, we have focused more on internal growth through expansion of existing properties and construction of new communities.We currently have expansion projects underway in ten of our communities and will continue to look at other expansion opportunities where the market conditions are favorable.In addition, we have five development projects in various stages of completion in several locations. 17 EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued September 30, 2007 From the beginning of 2003 through September 30, 2007, we have increased our owned and leased communities by 88 and 80, respectively, for a net increase in our consolidated portfolio of 168.In addition, we have decreased our number of managed communities by 60, thereby increasing our total operated portfolio by 108 communities.Those communities we own and lease, and which are included in our consolidated portfolio, increased from 85 at the beginning of 2003 to 253 at September 30, 2007, reflecting both our increasing confidence in the assisted living industry and the availability of capital. In 2007, we expect to continue our focus on increasing occupancy and rates, as well as reviewing acquisition opportunities that meet our criteria. The following table sets forth a summary of our property interests: As of September 30, As of December 31, As of September 30, 2007 2006 2006 Buildings Units Buildings Units Buildings Units Owned (1) 106 8,675 10 808 10 808 Leased (2 ) 147 12,978 161 12,821 161 12,821 Consolidated Portfolio 253 21,653 171 13,629 171 13,629 Managed/Admin Services (3) 10 1,184 11 1,232 10 1,134 Joint Venture/Partnership (4) 25 1,975 21 1,652 1 140 Operated Portfolio 288 24,812 203 16,513 182 14,903 Percentage increase (decrease) (5) 41.9 % 50.3 % 10.3 % 9.4 % (1.1 %) (1.3 %) (1)Owned communities increased from September 30, 2006, due to the acquisition of 24 communities in six states acquired in February 2007, 19 communities in six states acquired in March 2007, three communities in Florida on August 6, 2007, 41 communities on August 15, 2007, and nine communities on August 31, 2007. (2)Of the 147 leased communities at September 30, 2007, 72 are accounted for as operating leases, in which the assets and liabilities of the communities are not included in our condensed consolidated balance sheet and 71 are accounted for as capital leases, in which a long-term asset and corresponding liability is established on our balance sheet.The remaining four leased communities are reflected in our condensed consolidated financial statements as owned communities because of accounting requirements related to sale-leaseback accounting, notwithstanding the legal sale of the communities and their subsequent leasing by us. (3)Managed communities remained the same as September 30, 2006.We discontinued management of one community in January 2007 and started managing another community in September 2007. (4)Since September 30, 2006, we have added 24 communities to our joint venture managed group, 20 from the Blackstone joint venture in December 2006, one additional Blackstone joint venture community in March 2007 that was formerly managed by the Company, and an additional three communities acquired by the Blackstone joint venture in May 2007. (5)The percentage increase (decrease) indicates the change from the prior year, or, in the case of September 30, 2007 and 2006, from the end of the prior year. Two of the important factors affecting our financial results are the rates we charge our residents and the occupancy levels we achieve in our communities.We rely primarily on our residents’ ability to pay our charges for services from their own or familial resources and expect that we will do so for the foreseeable future.Although care in an assisted living community is typically less expensive than in a skilled nursing facility, we believe that generally only seniors with income or assets meeting or exceeding the regional median can afford to reside in our communities.In this context, we must be sensitive to our residents’ financial circumstances and remain aware that rates and occupancy are often interrelated. In evaluating the rate component, we generally rely on the average monthly revenue per occupied unit, computed by dividing the total revenue for a particular period by the average number of occupied units for the same period.In evaluating the occupancy component, we generally rely on an average occupancy rate, computed by dividing the average units occupied during a particular period by the average number of units available during the period.We 18 EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued September 30, 2007 evaluate these and other operating components for our consolidated portfolio, which includes the communities we own and lease, and our operating portfolio, which also includes the communities we manage. The table below shows for our consolidated portfolio the average monthly revenue per occupied unit and occupancy rate for the three and nine months ended September 30, 2007 and 2006: Three Months ended September 30, Nine Months ended September 30, 2007 2006 $ D % D 2007 2006 $ D % D Average monthly revenue per occupied unit $ 3,239 $ 3,113 $ 126 4.1 % $ 3,224 $ 3,081 $ 144 4.7 % Average occupancy rate 86.9 % 86.0 % .9 ppt* 86.3 % 84.8 % 0 1.5 ppt* * percentage points We believe that this increase in occupancy rates reflects industry-wide factors, such as the declining supply of vacant units, as well as our own actions and policies.We continue to evaluate the factors of rate and occupancy to find the optimum balance in each community, as witnessed by the increase in occupancy rates and average monthly revenue per unit over the past year. Since our inception in 1993, we have incurred operating losses totaling approximately $229.9 million as of September 30, 2007.We believe that these losses have resulted from our early emphasis on expansion, financing costs arising from multiple financing and refinancing transactions related to this expansion, administrative and corporate expenses that we incurred in anticipation of further expansion and increased emphasis on risk management and financial reporting controls, the impact in the early years on many of our leases from capital and financing lease treatments, and occupancy rates remaining lower for longer periods than we anticipated.While we have realized growth in both our occupancy and average monthly rates, we anticipate continued losses in the near term until our occupancy stabilizes.Our current emphasis is on maximization of cash flows as we work toward improvements in occupancy and average rates, selective growth, and changes in our capital structure, such as acquisition of leased properties and refinancing of existing high-rate debt. [The rest of this page is intentionally left blank.] 19 EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued September 30, 2007 Significant Transactions From 2004 through 2006, and continuing into 2007, we entered into a number of transactions that affected the number of communities we own, lease, and manage; our financing arrangements; and our capital structure.These transactions are summarized in the “Notes to Unaudited Condensed Consolidated Financial Statements” above. The following table shows the changes in buildings from December 31, 2005, through September 30, 2007, including those transactions previously described: Month Owned Leased Consolidated Managed Total December 31, 2005 9 161 170 14 184 Isle at Emerald Court Jan-06 – – – 1 1 Park Lane – disposition Jan-06 – – – (1 ) (1 ) La Villita – disposition Mar-06 – – – (1 ) (1 ) March 31, 2006 9 161 170 13 183 Emerald Estates – disposition Apr-06 – – – (1 ) (1 ) June 30, 2006 9 161 170 12 182 Arbor Place Jul-06 1 – 1 (1 ) – September 30, 2006 10 161 171 11 182 JV – management agreements Dec-06 – – – 21 21 December 31, 2006 10 161 171 32 203 Walking Horse Meadows – disposition Jan-07 – – – (1 ) (1 ) Fretus Purchase Feb-07 24 (24 ) – – – HRT Purchase Mar-07 12 (12 ) – – – HCPI Purchase Mar-07 7 (7 ) – – – March 31, 2007 53 118 171 31 202 Additional JV– management agreements May-07 – – – 3 3 June 30, 2007 53 118 171 34 205 Inn at Marietta Jul-07 – 1 1 – 1 HC REIT Purchase Aug-07 3 (3 ) – – – HCPI Purchase (including 8 Summerville communities) Aug-07 41 (33 ) 8 – 8 Wegman Purchase Aug-07 9 (9 ) – – – Isle of Ledgewood Sep-07 - - – 1 1 Summerville Merger Sep-07 - 73 73 – 73 September 30, 2007 106 147 253 35 288 20 EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued September 30, 2007 Results of Operations Summary of Significant Accounting Policies and Use of Estimates Our discussion and analysis of our financial condition and results of operations are based upon our unaudited condensed consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States.The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities.On an ongoing basis, we evaluate our estimates, including those related to resident programs and incentives such as move-in fees, bad debts, investments, intangible assets, impairment of long-lived assets, income taxes, restructuring, long-term service contracts, contingencies, self-insured retention, insurance deductibles, health insurance, inputs to the Black-Scholes option pricing model, and litigation.We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions. We believe that certain critical accounting policies are most significant to the judgments and estimates used in the preparation of our condensed consolidated financial statements.Revisions in such estimates are charged to income in the period in which the facts that give rise to the revision become known.A detailed discussion of our significant accounting policies and use of estimates is contained in our 2006 Form 10-K filed March 16, 2007, and there have been no material changes since then. [The rest of this page is intentionally left blank.] 21 EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued September 30, 2007 Statements of Operations as Percentage of Revenues and Period-to-Period Percentage Change The following table sets forth, for the periods indicated, certain items from our condensed consolidated statements of operations as a percentage of total revenues and the percentage change of the dollar amounts from period to period. Period-to-Period Percentage Change Percentage of Revenues Fav / (Unfav) Three Months Nine Months Three Months ended Nine Months ended ended ended September 30, September 30, September 30, September 30, 2007 2006 2007 2006 2007-2006 2007-2006 Revenues: 100.0 % 100.0 % 100.0 % 100.0 % 28.7 % 15.1 % Expenses: Community operations* 64.7 65.0 63.8 65.3 (27.9 ) (12.5 ) Texas lawsuit settlement – – – (3.9 ) N/A N/A General and administrative 9.4 9.7 9.6 8.9 (25.2 ) (23.4 ) Depreciation and amortization 14.7 11.9 13.8 11.9 (58.7 ) (33.1 ) Facility lease expense 8.9 10.5 8.4 10.7 (9.2 ) 9.4 Total operating expenses 97.7 97.1 95.6 92.9 (29.4 ) (18.4 ) Operating income from continuing operations 2.3 2.9 4.4 7.1 3.7 (27.9 ) Other income (expense) Interest income 1.9 0.7 1.1 0.7 245.7 65.1 Interest expense (13.5 ) (11.7 ) (13.7 ) (11.8 ) (48.3 ) (33.8 ) Equity gains (losses) in unconsolidated joint ventures (0.6 ) (0.1 ) 1.6 (0.2 ) N/A N/A Other, net 0.6 0.5 0.2 0.6 36.7 (49.0 ) Net other expense (11.6 ) (10.6 ) (10.8 ) (10.7 ) (41.0 ) (16.3 ) Loss from continuing operations before income taxes (9.3 ) (7.7 ) (6.4 ) (3.6 ) (54.9 ) (103.5 ) Benefit of income taxes 0.9 1.7 - 0.6 31.3 101.5 Net loss (8.4 %) (6.0 %) (6.4 %) (3.0 %) (79.9 %) (145.6 %) *exclusive of depreciation and amortization and facility lease expense shown separately below 22 EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued September 30, 2007 Comparison of the three months ended September 30, 2007 and 2006 Total Operating Revenues: Three Months ended September 30, 2007 2006 $ D % D (in thousands, except percentages) Community revenue $ 136,646 $ 106,931 $ 29,715 27.8 % Management fees 1,414 380 1,034 272.1 % Total operating revenues $ 138,060 $ 107,311 $ 30,749 28.7 % Three Months ended September 30, 2007 2006 $ D % D Average monthly revenue per occupied unit $ 3,239 $ 3,113 $ 126 4.1 % Average occupancy rate 86.9 % 86.0 % .9 ppt* * percentage points Of the $29.7 million increase in community revenues for the three months ended September 30, 2007, compared to the three months ended September 30, 2006, approximately $24.1 million was due to the addition of the Summerville communities for the month of September 2007.Of the communities other than Summerville, $3.3 million of the increased revenue was due to increases in the average monthly revenue per occupied unit and approximately $2.3 million was due to an increase in occupancy. We continue our efforts to build our occupancy through increased marketing initiatives, programs that address resident mix and a focus on property improvements and other community-level enhancements to attract additional long-term residents and increase occupancy while maintaining growth in average monthly revenue per unit.We believe that these initiatives will continue to have a positive impact on operating performance over time. The increase in management fee revenue is primarily due to the Blackstone joint venture, from which we recorded $762,000 in the three month period ended September 30, 2007. Community Operations: Three Months ended September 30, 2007 2006 $ D % D (in thousands, except percentages) Community operations $ 89,214 $ 69,763 $ 19,451 27.9 % As a percent of revenue 64.7 % 65.0 % (.3 ) ppt A significant factor impacting the change in community operating expenses between the periods was a reduction in workers’ compensation expense of $2.0 million in the third quarter of 2006 due to revised estimates of our ultimate exposure under our workers’ compensation programs.Excluding this 2006 adjustment, the increase in community operations expense would have been $17.5 million.Of this amount, $15.4 million was due to the Summerville communities and Inn at Marietta, a leased community added in July 2007.The remaining increase of $2.1 million was primarily related to increases in employee salaries and benefits. 23 EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued September 30, 2007 General and Administrative: Three Months ended September 30, 2007 2006 $
